COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00160-CR


WHITNEY ROGERS                                                      APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 97TH DISTRICT COURT OF MONTAGUE COUNTY
                    TRIAL COURT NO. 2014-0223M-CR

                                     ----------

                CONCURRING MEMORANDUM OPINION1

                                     ----------

      I agree that the law dictates the result reached by the majority opinion—the

passenger of the vehicle lacks standing to challenge the search of the driver’s

person because she does not have a reasonable expectation of privacy in the

search of a third person. I concur only to express concern about the practical

implications of this conclusion.


      1
       See Tex. R. App. P. 47.4.
         Most troublesome to me in this case is the fact that neither the driver nor

the passenger did anything at all to give rise to any need for any search in this

situation. The facts and circumstances under which an otherwise illegal search

became legally permissible here were created by the law enforcement officer

alone.

         The officer stopped the vehicle for a non-moving traffic violation. Because

the officer had a preference for speaking to occupants of vehicles separately, he

decided to separate the driver from the passenger. In order to separate the

driver from the passenger, the officer directed the driver to step out of the

vehicle. Because stepping onto the shoulder of a highway, as directed by the

officer, created a potentially dangerous situation, the officer determined that the

driver should be questioned inside his patrol car. Because the driver’s presence

inside the patrol car, as prescribed by the officer, created a safety risk, the officer

determined that the driver needed to be frisked. The rest is history—the frisk

revealed a meth pipe, which led to the search of the vehicle, which led to the

discovery of the passenger’s luggage, which led to the discovery of a make-up

bag, which led to the discovery of a controlled substance, which formed the basis

of the passenger’s ultimate arrest and conviction.

         Should every law enforcement officer choose to employ similar tactics

while performing routine traffic stops, no citizen would enjoy protection from

unwarranted searches that the Fourth Amendment to our federal Constitution

purports to guarantee. And although I do not quarrel with the sound reasoning


                                          2
and the legal correctness of the majority opinion, I simply lament that little strokes

fell great oaks. See, e.g., Sikes v. State, 981 S.W.2d 490, 493–94 (Tex. App.—

Austin 1998, no pet.) (holding that Terry frisk was not justified where officer

testified that it was his routine procedure to do so whenever he searched a

vehicle); Salazar v. State, 893 S.W.2d 138, 143 (Tex. App.—Houston [1st Dist.]

1995, pet. ref’d) (“[C]onstitutional protections against unreasonable searches

cannot be whittled away by police regulations or standard operating procedure.”).



                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE


DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 14, 2016




                                          3